                                           UNITED STATES DISTRICT COURT
                                   FOR THE WESTERN DISTRICT OF VIRGINIA

 James C. Justice III, et al.
Plalntiff(s)

V.                                                                            Civil Action No.: 7:19.CV-00381

 Office of Surface Mining, Reclamation and Enforcem...
Defendant(s)


         DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A DIRECT FINANICAL
                                                       INTEREST IN LITIGATION

ONLY ONE FORM NEEDS TO BE COMPLETED FOR A PARTY EVEN IF THE PARTY IS REPRESENTED BY MORE THAN ONE AHORNEY. DISCLOSURES MUST BE FILED ON
BEHALF OF INDIVIDUALS AS WELL AS CORPORATIONS AND OTHER LEGAL-ENTITIES. COUNSEL HAS A CONTINUING DUTY TO UPDATE THIS INFORMATION.


     IF YOU ANSWER'YES" TO ANY OF THE FOLLOWING QUESTIONS,THIS STATEMENT MUST BE FILED IN ECF AS A POSITIVE CORPORATE DISCLOSURE STATEMENT.


Pursuant to Standing Order entered May 15,2000.

 National Coai, LLC                                                    is     Plaintiff
(Name of party you represent)                                                (Plaintiff/Defendant)


makes the following disciosure:

1. Is the party a publicly held corporation or other publicly held entity?
               □Yes             ^No

2. Does the party have any parent corporations?
               ^Yes             nN°

       If yes, Identify all parent corporations, including grandparent and great grandparent corporations:
       Southern Coal Corporation

3. Is 10 percent or more of the party's stock owned by a publicly held corporation or other publicly held entity?
           □ Yes          ^No

       If yes, identify all such owners:




4. Is there any other publicly held corporation or other publicly held entity that has a direct financial interest in the outcome
     of the litigation?
               □Yes             ^No
       If yes, identify all such owners:




5, is the party a trade association?
               □ Yes            K|No
       If yes, identify all members of the association, their parent corporations, and any publicly held companies that own ten (10%)
       percent or more of the party's stock:




                                                                    05/20/2019
                                  signature)                                                  (Date)
